Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered; wherein:
claims 1 – 4, 6, 12 – 18, 20, 26 – 30, and 33 – 38 have been amended; 
claims 31 and 32 have been canceled; and
new claims 39 – 43 are added.
 
DETAILED ACTION
Claims 1 – 30 and 33 – 42 remain pending and have been examined; wherein examiner amends abstract and claims 1, 15, 29, 30, 37, and 38.
Claims 1 – 30 and 33 – 43 are allowed (these claims are renumbered to 1 – 41.)

Response to Amendment
Claim objections for claims 37 and 38 are withdrawn in view of Applicants’ amendments.
Double Patenting
Double patenting rejections for claims 1 – 38 are withdrawn in view of Applicants’ amendments since the claims of the instant application are now distinct from the claims of patent 10,127,035 B2.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with attorney Timothy P. Cremen (Reg. No. 50,855) on 06/22/2021, to put the claims in condition for allowance.

Amend abstract as follow:
Abstract (currently amended)
A system and method of modifying an application implementation

Amend claims 1, 11, 13, 15, 24, 25, 27, 29, 30, 33, 34, 37, and 38 as follow:
Claim 1 (currently amended)
A system
one or more physical computer processors configured by computer readable instructions to:
obtain first machine-readable instructions from the first target computing platform that, when executed as part of the application, causes the first target computing platform to implement the application and provide a first set of features of the application;
obtain implementation information from the first target computing platform characterizing implementation of the application by the first target computing platform;

obtain an implementation modification to effectuate the run-time implementation of the application on the first target computing platform;
determine a revised feature to add to, remove from, or modify in the first set of features of the application on the first target computing platform corresponding to the implementation modification to thereby provide a second set of features different from the first set of features; 
obtain a first mediator that facilitates provisioning of one or more features of the second set of features;
create rules that programmatically govern the modification of the first machine-readable instructions and the first mediator to, when installed on the first target computing system, provide the second set of features, the creation of the rules being based on the analysis of the machine-readable instructions and the implementation information and an analysis of the implementation modification and the first mediator;
modify the first machine-readable instructions and the first mediator to effectuate the implementation modification based on the rules, the modification of the first machine-readable instructions and the first mediator effectuating the provision of the second set of features; and
distribute the modified first machine-readable instructions and the modified first mediator to the first target computing platform to effectuate implementation by the first target computing platform of the application with the implementation modification, such  the modified first mediator, provides the second set of features.

Claim 11 (currently amended)
The system of claim 7, wherein the implementation information includes coding

Claim 13 (currently amended)
The system of claim 12, wherein the first mediator controls and/or automates the modification of the first machine-readable instructions.

Claim 15 (currently amended)
A method of modifying an implementation of an application on a first target computing platform by modification, addition, and/or removal of machine-readable instructions, the method being implemented in a computer system including one or more physical processors and storage media storing machine-readable instructions, the method comprising:
obtaining first machine-readable instructions from the first target computing platform that, when executed as part of the application, causes the first target computing platform to implement the application, and provide a first set of features of the application;

analyzing the first machine-readable instructions and the implementation information;
obtaining an implementation modification to effectuate
determining a revised feature to add to, remove from, or modify in the first set of features of the application on the first target computing platform corresponding to the implementation modification to thereby provide a second set of features different from the first set of features;
obtaining a first mediator that facilitates provisioning of one or more features of the second set of features; 
creating rules that programmatically govern the modification of the first machine-readable instructions and the first mediator to, when installed on the first target computing system, provide the second set of features, the creation of the rules being based on the analysis of the machine-readable instructions and the implementation information, and an analysis of the implementation modification and the first mediator;
modifying the first machine-readable instructions and the first mediator to effectuate the implementation modification based on the rules, the modification of the first machine-readable instructions and the first mediator effectuating the provision of the second set of features; and 
 the modified first mediator to the first target computing platform to effectuate implementation by the first target computing platform of the application with the implementation modification, such that the application, with the modified first machine readable instructions and the modified first mediator, provides the second set of features.

Claim 24 (currently amended)
The method of claim 21, wherein the implementation information includes display of services within the application including display of internet search features, third-party authentication solutions, and/or features related to user login including social networking features.

Claim 25 (currently amended)
The method of claim 21, wherein the implementation information includes coding methods including application standards of life-cycle management, 

Claim 27 (currently amended)
The method of claim 26, wherein the first mediator controls and/or automates the modification of the first machine-readable instructions.

Claim 29 (currently amended)

one or more physical computer processors configured by computer readable instructions to:
obtain first machine-readable instructions from the first target computing platform that, when executed as part of the application, causes the first target computing platform to implement the application, and provide a first set of features of the application, the first machine-readable instructions comprising instruction modules corresponding to one or more features of the first set of features;
select a modifiable feature from among the first set of features of the application;
analyze the first machine-readable instructions and the instruction modules;
identify a specific instruction module from among the instruction modules corresponding to the modifiable feature of the application based on the analysis of the machine-readable instructions and the instruction modules;
obtain an implementation modification to modify the modifiable feature in the application on the first target computing platform;
obtain a first mediator that facilitates provisioning of the modifiable feature;
modify the specific instruction module of the first machine-readable instructions and the first mediator to effectuate the implementation modification, the modification of the specific instruction module effectuating the provision of the modifiable feature in the application; and 
 the modified first mediator to be distributed to the first target computing platform to enable the first target computing platform to implement the application with the implementation modification.

Claim 30 (currently amended)
A system
one or more physical computer processors configured by computer readable instructions to:
obtain first machine-readable instructions from the first target computing platform that, when executed as part of the application, causes the first target computing platform to implement the application, and provide a first set of features of the application;
obtain implementation information from the first target computing platform characterizing implementation of the application by the first target computing platform;
analyze the first machine-readable instructions, and the implementation information;
obtain an implementation modification to effectuate the run-time implementation of the application on the first target computing platform;
determine a revised feature to add to, remove from, or modify in the first set of features of the application on the first target computing platform corresponding to the 
obtain a first mediator that facilitates provisioning of one or more features of the second set of features;
modify the first machine-readable instructions and the first mediator to effectuate the implementation modification, the modification of the first machine-readable instructions and the first mediator effectuating the provision of the second set of features, wherein the second set of features are operationally compatible with the run-time implementation of the application and able to interact and exchange information with the features of the application; and 
cause the modified first machine-readable instructions and the modified first mediator to be distributed to the first target computing platform to enable the first target computing platform to implement the application with the implementation modification.

Claim 33 (currently amended)
The system of claim 1, wherein the creation of the rules that programmatically govern the modification of the first machine-readable instructions and the first mediator comprises creating feature rules that define one or more features of the first or second set of features of the application.

Claim 34 (currently amended)
The method of claim 15, wherein the creation of the rules that programmatically govern the modification of the first machine-readable instructions and the first mediator  one or more features of the first or second set of features of the application.

Claim 37 (currently amended)
A system
one or more physical computer processors configured by computer readable instructions to:
obtain first machine-readable instructions from the first target computing platforms that, when executed as part of the application on the first target computing platform, causes the first target computing platforms to implement the application and provide a first set of features of the application;
obtain second machine-readable instructions from the second target computing platform that, when executed as part of the application on the second target computing platform, causes the second target computing platform to implement the application and provide the first set of features of the application;
obtain first and second implementation information from the first and second target computing platforms, respectively, characterizing implementation of the application by the first and second target computing platforms, respectively;
analyze the first and second machine-readable instructions and the first and second implementation information;

determine a revised feature to add to, remove from, or modify in the first set of features of the application on the first and second target computing platforms corresponding to the implementation modification to thereby provide a second set of features different from the first set of features;
obtain a first mediator that facilitates provisioning of one or more features of the second set of features on the first target computing platform;
obtain a second mediator that facilitates provisioning of one or more features of the second set of features on the second target computing platform;
create first rules that programmatically govern the modification of the first machine-readable instructions and the first mediator to, when installed on the first target computing system, provide the second set of features on the first target computing platforms the creation of the first rules being based on the analysis of the first machine-readable instructions and the first implementation information and an analysis of the implementation modification and the first mediator;
create second rules that programmatically govern the modification of the second machine-readable instructions and the second mediator to, when installed on the first target computing system, provide the second set of features on the second target computing platform, the creation of the second rules being based on the analysis of the second machine-readable instructions and the second implementation information and an analysis of the implementation modification and the second mediator, wherein the first and second rules are different; 
the first and second mediators to effectuate the implementation modifications based on the first and second rules, respectively, the modification of the first and second machine-readable instructions and the first and second mediators effectuating the provision of the second set of features; and
distribute the modified first and second machine-readable instructions and the first and second mediators to the first and second target computing platforms, respectively, to effectuate implementation by the first and second target computing platforms of the application with the implementation modifications, such that the application, with the modified first machine readable instructions and the modified first mediator, provides the second set of features on the first target computing platform and such that the application, with the modified second machine readable instructions and the modified second mediator, provides the second set of features on the second target computing platform,
wherein the first and second target computing platforms are different, and the first and second mediators are different.

Claim 38 (currently amended)
A method of modifying implementations of an application by modification, addition, and/or removal of machine-readable instructions on first and second target computing platforms, the method being implemented in a computer system including one or more physical processors and storage media storing machine-readable instructions, the method comprising:

obtaining second machine-readable instructions from the second target computing platform that, when executed as part of the application on the second target computing platform, causes the second target computing platform to implement the application and provide the first set of features of the application;
obtaining first and second implementation information from the first and second target computing platforms, respectively, characterizing implementation of the application by the first and second target computing platforms, respectively; 
analyzing the first and second machine-readable instructions and the first and second implementation information;
obtaining an implementation modification to effectuate
determining a revised feature to add to, remove from, or modify in the first set of features of the application on the first and second target computing platforms corresponding to the implementation modification to thereby provide a second set of features different from the first set of features;
obtaining a first mediator that facilitates provisioning of one or more features of the second set of features on the first target computing platform;
obtaining a second mediator that facilitates provisioning of one or more features of the second set of features on the second target computing platform;
the first mediator to, when installed on the first target computing system, provide the second set of features on the first target computing platforms, the creation of the first rules being based on the analysis of the first machine-readable instructions and the first implementation information and an analysis of the implementation modification and the first mediator; 
creating second rules that programmatically govern the modification of the second machine-readable instructions and the second mediator to, when installed on the first target computing system,  provide the second set of features on the second target computing platform, the creation of the second rules being based on the analysis of the second machine-readable instructions and the second implementation information and an analysis of the implementation modification and the second mediator, wherein the first and second rules are different; 
modifying the first and second machine-readable instructions and the first and second mediators to effectuate the implementation modifications based on the first and second rules, respectively, the modification of the first and second machine-readable instructions and the first and second mediators effectuating the provision of the second set of features; and 
distributing the modified first and second machine-readable instructions and the first and second mediators to the first and second target computing platforms, respectively, to effectuate implementation by the first and second target computing platforms of the application with the implementation modifications, such that the application, with the modified first machine readable instructions and the modified first  the modified second mediator, provides the second set of features on the second target computing platform,
wherein the first and second target computing platforms are different, and the first and second mediators are different. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The primary reason for the allowance of the claim is that the prior art of record does not disclose limitations “provide a first set of features of the application; obtain an implementation modification to effectuate the run-time implementation of the application on the first target computing platform; determine a revised feature to add to, remove from, or modify in the first set of features of the application on the first target computing platform corresponding to the implementation modification to thereby provide a second set of features different from the first set of features; obtain a first mediator adapted to facilitate provisioning of one or more features of the second set of features; modify the first machine-readable instructions and the first mediator to effectuate the implementation modification based on the rules, the modification of the first machine- readable instructions and the first mediator effectuating the provision of the second set of features”.


Claim 15
Claim 15 recites limitations in the same manner as claim 1; therefore, claim 15 and dependent claims 16 – 28, 34, 36, and 40 are also allowed for the same reasons.

Claim 29
The primary reason for the allowance of the claim is that the prior art of record does not disclose limitations “provide a first set of features of the application; obtain an implementation modification to effectuate the run-time implementation of the application on the first target computing platform; determine a revised feature to add to, remove from, or modify in the first set of features of the application on the first target computing platform corresponding to the implementation modification to thereby provide a second set of features different from the first set of features; obtain a first mediator adapted to facilitate provisioning of one or more features of the second set of features; modify the first machine-readable instructions and the first mediator to effectuate the implementation modification based on the rules, the modification of the first machine-readable instructions and the first mediator effectuating the provision of the second set of features”.


Claim 30
The primary reason for the allowance of the claim is that the prior art of record does not disclose limitations “provide a first set of features of the application; obtain implementation information from the first target computing platform characterizing implementation of the application by the first target computing platform; determine a revised feature to add to, remove from, or modify in the first set of features of the application on the first target computing platform corresponding to the implementation modification to thereby provide a second set of features different from the first set of features; obtain a first mediator adapted to facilitate provisioning of one or more features of the second set of features; modify the first machine-readable instructions and the first mediator to effectuate the implementation modification, the modification of the first machine-readable instructions and the first mediator effectuating the provision of the second set of features”.
The claimed limitations are not present in the prior art of record and would not have been obvious.  Therefore, the claimed limitations present subject matter that is novel.  As a result, claim 30 and dependent claim 41 are allowed.

Claim 37
provide a first set of features of the application; obtain second machine-readable instructions from the second target computing platform that, when executed as part of the application on the second target computing platform, causes the second target computing platform to implement the application and provide the first set of features of the application; determine a revised feature to add to, remove from, or modify in the first set of features of the application on the first and second target computing platforms corresponding to the implementation modification to thereby provide a second set of features different from the first set of features; obtain a first mediator adapted to facilitate provisioning of one or more features of the second set of features on the first target computing platform; obtain a second mediator adapted to facilitate provisioning of one or more features of the second set of features on the second target computing platform; modify the first and second machine-readable instructions and the first and second mediators to effectuate the implementation modifications based on the first and second rules, respectively, the modification of the first and second machine- readable instructions and the first and second mediators effectuating the provision of the second set of features”.
The claimed limitations are not present in the prior art of record and would not have been obvious.  Therefore, the claimed limitations present subject matter that is novel.  As a result, claim 37 and dependent claim 42 are allowed.

Claim 38
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orla Greevy et al. (NPL; Correlating Features and Code Using A Compact Two-Sided Trace Analysis Approach): a dynamic analysis for characterizing features and computational units of an application.
Miryung Kim et al. (NPL; Discovering and Representing Systematic Code Changes): A Logical Structural Diff (LSdiff) for grouping code changes that form systematic change patterns and discover anomalies.
BI (Pub. No. US 2014/0258840 A1): a XML based custom code generating method and a XML based custom code generator.
Fitterer et al. (Pub. No. US 2013/0179867 A1): A method for analyzing program code.  A set of differences is identified between a first program code and a second program code.  A new program code is created having instrumented program code for the set of differences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192